 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   THOMAS H. WAGNER,                  Case No.: 2:16-cv-06259-ODW (PLA)
12                     Plaintiff,
13        v.                            JUDGMENT

14   SOUTHERN CALIFORNIA EDISON
15   COMPANY et al.,
16                     Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1          This action came on for Jury Trial on April 23, 2019, in Department 5D of the
 2   Central District of California, located at 350 West 1st Street, Los Angeles, California,
 3   the Honorable Otis D. Wright, II presiding.
 4          A jury of nine (9) persons was regularly impaneled and sworn. Witnesses were
 5   sworn and testified. After hearing the evidence and arguments of counsel, the jury
 6   was duly instructed by the Court and the cause was submitted to the jury with
 7   directions to return a verdict. The jury deliberated and thereafter returned to the Court
 8   its verdict, as follows, to wit:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     3
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     4
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     5
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     6
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
           It appearing by reason of said verdict that:

23
           Defendant Southern California Edison Company is entitled to judgment against

24
     Plaintiff Thomas Wagner regarding Plaintiff’s CFRA Retaliation and Wrongful

25
     Termination in Violation of Public Policy claims. Plaintiff is entitled to judgment

26
     against Defendant regarding Plaintiff’s defamation claim.

27
28




                                                 7
 1         Now, therefore, it is ORDERED, ADJUDGED, and DECREED that Plaintiff
 2   Thomas Wagner shall recover $300 by reason of Plaintiff’s Complaint, and shall
 3   recover no costs or fees from Defendant Southern California Edison Company.
 4         It is further ORDERED, ADJUDGED, and DECREED that Defendant
 5   Southern California Edison Company shall recover costs and fees from Plaintiff
 6   Thomas Wagner as a result of the Court’s Order Granting, In Part, Denying, In Part,
 7   Defendants’ Special Motion to Strike (ECF No. 167) and the Court’s Order Granting
 8   Defendant’s Motion for Attorneys’ Fees and Costs in the amount of $21,708.50 in
 9   attorneys’ fees and $30.75 in costs.
10
11         IT IS SO ORDERED.
12         September 9, 2019
13                                          ____________________________________
14                                                    OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               8
